United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2667
                                     ___________

William Reed,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Warden Ricardo Martinez,                  *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                               Submitted: November 2, 2007
                                  Filed: November 8, 2007
                                   ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.


       William Reed appeals the district court’s1 order dismissing his 28 U.S.C. § 2241
petition. Because the district court correctly concluded Reed did not establish that 28
U.S.C. § 2255 was inadequate or ineffective to test the legality of his detention, we
affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court for the
District of South Dakota.